Case 1:20-mc-00334-MN Document 19 Filed 12/17/20 Page 1 of 2 PageID #: 1109




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In Re Ex Parte Application of Eni S.p.A. for
 an Order Pursuant to 28 U.S.C. § 1782
 Granting Leave to Obtain Discovery for Use         C.A. No. 20-mc-00334-MN
 in Foreign Proceedings.



                    TRANSMITTAL DECLARATION OF DAVID ROSS

        I, David E. Ross, declare:

        I am a Partner of the law firm Ross Aronstam & Moritz LLP, counsel for Poplar Falls,

LLC, Drumcliffe Partners I LLC, Drumcliffe Partners II LLC, Drumcliffe Partners III LLC,

Drumcliffe Partners III SMA I, LLC, Drumcliffe Partners IV LLC, and Drumcliffe Partners IV

SMA1, LLC (collectively, “Respondents” or “Drumcliffe”). I submit this declaration in support

of Respondents’ Reply Memorandum of Law in Support of Motion to Vacate Order Permitting

Discovery, to Quash or Modify Subpoenas, and/or For Protective Order, filed concurrently

herewith.

        1.     Attached as Exhibit 11, hereto, is a true and correct copy of the Request for

Arbitration submitted to the International Centre for Settlement of Investment Disputes with the

caption Eni International B.V. et al. v. The Federal Republic of Nigeria, dated September 14,

2020.

        2.     Attached as Exhibit 12, hereto, is a true and correct copy of the Supplemental

Declaration of Manfredi Bontempelli, criminal lawyer in the Court of Milan, dated December 17,

2020.




                                                1
Case 1:20-mc-00334-MN Document 19 Filed 12/17/20 Page 2 of 2 PageID #: 1110




       3.      Attached as Exhibit 13 hereto is a true and correct copy of the Memorandum

Order in matter of Elm 3ds Innovations LLC v. Samsung Electronics Co., Ltd., Case No. 14-1430

in the Federal District Court for the District of Delaware, entered on November 19, 2020.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information and belief.



       Executed this 17th day of December, 2020.



                                                        /s/ David E. Ross
                                                        David E. Ross (Bar #5228)
                                                        ROSS ARONSTAM & MORITZ LLP
                                                        100 S. West Street, Suite 400
                                                        Wilmington, DE 19801
                                                        Tel.: (302) 576-1600
                                                        Email: dross@ramllp.com

                                                        Counsel for Respondents




                                                2
